DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I (claims 1-5) in the reply filed on 10/11/2021 is acknowledged. The non-elected group II (claims 6-15) have been withdrawn by Applicant from prosecution in this application.

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 

As explained in MPEP § 2181, subsection I, claim limitations that meet the 
following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 
U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional 
language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 1, at the beginning of line 11 recites the limitation “rotation means adapted  to rotate……..”.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the recited means in claim 1, line 11 is described in the specification para [0055] for example as slides or rack mechanisms or shoes.
                                      Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be 


6.	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Norbert et al. (EP 17443948, IDS, Also see the Espacenet Machine Translation Version “EMTV”).
Regarding claim 1, Norbert et al. teaches an operating method of a melting furnace (see EMTV , abstract) comprising a vessel (100, figure 1 and also see EMTV , para [0020]) provided with a bottom (see figure 1 and also see EMTV, para [0015], [0021]); a tapping duct passing (110, see figures 1-2c, 3a, 3b, also see EMTV para [0021]) through the bottom and having a first stretch (i.e. the portion of the tapping duct or channel 110, under the vessel bottom B, see figure 1 and  also see EMTV , para [0021]) arranged in a thickness of the bottom and completely passing through the bottom (see figures 1-3b show as such), and a second stretch (i.e. the portion of the tapping duct or channel 110 labelled 112, see figure 1 and also see EMTV, para [0021])  adjacent to the first stretch, protruding inside the vessel (see figure 1 and also see EMTV, para [0021]); a movable cover (i.e. cover hood 300, see figures 1-3b and also see EMTV, para [0021]-[0023]) of the second stretch shaped as a bell, closed at an upper end thereof and open at a lower end thereof; said bell being coaxial and spaced from said second stretch (see figures 1, 2c-3b show as such) , and being spaced from a zone of the bottom which includes the first stretch of the tapping duct, whereby the fixed cover, in cooperation with the second stretch of the tapping duct, defines a volume inside the fixed cover and adapted to act as a tapping hood (see figures 1, 2c-3b show as such); rotation means adapted to rotate the vessel so that the tapping duct passes from a first reference position to a second position inclined with respect to said first reference position, and vice versa (see EMTV, para [0014]); wherein the method 
Norbert et al.  teaches a movable cover (i.e. cover 300, see figures 1-3b and also see EMTV, para [0021]-[0023])  but fails to teach a fixed cover, however making said cover fixed as claimed instead of being  adjustable or movable as in Norbert et al.  is not a patentable advancement or improvement unless there are new or unexpected results. Furthermore the movable cover of Norbert et al.  constitutes an obvious modification of 
 Regarding claim 2, Norbert et al.  teaches a method in which the molten metal material (200) begins to be tapped through the tapping duct and creating a depression inside the volume (see figures 2a-2c;  and cancelling said depression (see figures 2c-2e) by operating a relief valve (i.e. suction duct 800, see figures 2c-2e, also see EMTV, para [0020],[0028]  and [0035]) provided on the fixed cover (see figures 2c-2e, 3a and 3b), thereby meeting substantially all aspects of the claim.         Regarding claim 3, Norbert et al.  in figures 2b and 2c shows a method in which the tapping duct (110, see figure 1, also see EMTV para [0021]) is returned to the first reference position while the bath of molten metal material (200) is located at a level between the lower end of the fixed cover and the upper edge the second stretch.
Regarding claim 4, Norbert et al.  teaches substantially all aspects of the claim tapping process and therefore, it would necessarily flow that  and/or  equally be possible in the process of Norbert et al. to load and/or melt scrap inside the vessel during the tapping. 
Allowable Subject Matter
7.	Claim 5 is objected to as being dependent upon a rejected base claim, but would 
be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject 

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to 
applicant's disclosure. Fuchs (US 6,596,221), Heidenreich et al. (US 4,679,205), Guliana et al. (US 8,562,713) and Stercho (US 6,473,446) are also cited in PTO-892.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ABOAGYE whose telephone number is (571)272-8165. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/M.A/Examiner, Art Unit 1733                                                                                                                                                                                                        /SCOTT R KASTLER/Primary Examiner, Art Unit 1733